DENY and Opinion Filed April 2, 2013.




                                                         S
                                                       In The
                                                 Court of Appeals
                                          Fifth District of Texas at Dallas

                                                    No. 05-13-00123-CV

                                   IN RE LAKEITH AMIR-SHARIF, Relator

                               On Appeal from the 255th Judicial District Court
                                            Dallas County, Texas
                                    Trial Court Cause No. DF-09-7655-S

                                         MEMORANDUM OPINION
                                   Before Justices Moseley, Francis, and Fillmore
                                             Opinion by Justice Francis
          In two petitions for writ of mandamus, relator contends the trial judge has failed to rule

on several of his motions and has failed to adjudicate him as the parent of the child involved in

the case.. 1 The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                                       /Molly Francis/
                                                                       MOLLY FRANCIS
130123F.P05                                                            JUSTICE



     1
       Cause number 05-13-00217-CV was consolidated into cause number 05-13-00123-CV. This opinion disposes of the issues raised in both
cause numbers.